DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In Claim 10 (line 4), it appears that the phrase “the first inductor and the ground conductor in the substrate” should instead read as --in the case in which the ground conductor is provided in the substrate, the first inductor and the ground conductor in the substrate-- since in claim 9 the ground conductor could also be on the substrate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 (lines 2-3) recites “ the ground conductor is provided on any one of the plurality of layers” which does not properly further limit Claim 10 since claim 10 requires the ground conductor to be in the substrate thus it cannot be on the top layer so it cannot be on any one of the layers as recited in Claim 11 since the top layer is one of the layers but is not in the substrate as required by claim 10. It appears that this 112 rejection could be overcome if instead it read as --the ground conductor is provided on any one of the layers inside the multilayer substrate--.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Ootsuka et al. (US 2015/0236666 cited by applicant).
Ootsuka (e.g. Figs. 1-9C) teaches a directional coupler high frequency module including:

Regarding Claim 1, a substrate (50); and a directional coupler (1) provided on the substrate, wherein the directional coupler includes: a first input/output port (11) and a second input/output port (12); a main line (10, 10A, 10B) connecting the first input/output port and the second input/output port; a sub line (20A, 20B) electromagnetically coupled to the main line; and an impedance adjustment portion (e.g. L1, C1, C2) provided in the sub line (20A, 20B) and configured to adjust impedance of the directional coupler (e.g. see [0042] impedance matching i.e. adjusting impedance by incorporating reactance elements), the substrate includes a first inductor (L2), and the impedance adjustment portion (L1, C1, C2) is electrically connected to the inductor (L2) of the substrate.  
Regarding [Claim 2], wherein the impedance adjustment portion includes a second inductor (L1), and in a plan view from a thickness direction of the substrate, at least a part of a formation region of the second inductor overlaps with a formation region of the first inductor (e.g. 573 (L2) overlaps with 591 (L1) in Figs. 6B-7A) and also the term region is broad and based on one’s perspective).  
Regarding [Claims 3 and 13], wherein the impedance adjustment portion (L1, C1, C2) is connected to a reference potential via the first inductor (L2) (e.g. L2 is connected to ground at one end and to the impedance portion at its other end as shown in Fig. 1).  
Regarding [Claims 4, 14, 15], wherein the substrate includes a conductive via, and the first inductor (L2, 573, 563) is electrically connected to the impedance adjustment portion through the via (55T1, 54T1, 53T1) (e.g. the via 55T1, 54T1, 53T1 connects to the capacitor plate portion 531 (i.e. a plate of capacitors C1, C2, see [0060]) of the impedance adjustment portion in Fig. 5C).
Regarding [Claim 7], wherein the first inductor (L2) has a looped shape in a plan view from a thickness direction of the substrate (e.g. see L2, 563, 573 in Figs. 6B and 6C which shows the looping shape).  
Regarding [Claim 8], wherein the first inductor (L2) includes a plurality of conductor layers electrically connected to each other (e.g. see L2, 563, 573 in the layers of Figs. 6B and 6C).    
Regarding [Claim 9], further comprising a ground conductor connected to a reference potential, wherein the ground conductor is provided in or on the substrate, and is electrically connected to the first inductor (L2) (e.g. ground conductors/layers 115, 116, in Fig. 2 and 611 in Fig. 7C, and 681 in Fig. 9B are all connected together and L2 is connected to ground/reference).  
Regarding [Claim 10], wherein the substrate is a multilayer substrate in which a plurality of layers is laminated (e.g. the device is formed as a plurality of layers shown in Figs. 5A-9C fixed together to form a flat material as shown in Fig. 2 which is the basic definition of a laminated substrate), and the first inductor (L2, 563, 573 Figs 6B, 6C) and the ground conductor (e.g. 611 and 681) in the substrate are provided inside the multilayer substrate.  
Regarding [Claim 11], wherein the ground conductor (e.g. 115, 116) is provided on any one of the plurality of layers of the multilayer substrate, the first inductor (L2) is provided in the multilayer substrate 33between a main surface (e.g. the layer of Fig. 7A has the main line of the coupler) on which the directional coupler is provided and the ground conductor (e.g. grounds 115, 116 have material on the bottom and top of the device and the inductor L2, 563, 573 is between the bottom and the layer in Fig. 7A) .  
Regarding [Claim 12], wherein in a plan view from a thickness direction of the substrate, an entire formation region of the second inductor overlaps with the formation region of the first inductor (e.g. the inductors overlap as shown in Figs. 6B-7A and the formation region is a broad terminology based on one’s perspective thus each respective entire layer that contains the particular inductor can be considered the formation region for that inductor thus meeting the broad claim limitation). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuka et al. (US 2015/0236666 cited by applicant) in combination with Hayakawa (WO2016121455, see US 2017/0310355 for US version/translation).
Regarding Claims 5 and 16-18, Hayakawa teaches a high frequency module (e.g. Fig. 2) including: an antenna terminal (ANT1a)  to which an antenna (A1) is connected; and an antenna switch (5) having a common terminal (ANT1) and a plurality of selection terminals (51), and configured to switch a selection terminal connected to the common terminal among the plurality of selection terminals 9e.g. see [0048]), wherein a directional coupler (31) is arranged between the antenna switch and the antenna terminal, and is electrically connected to the antenna switch (5) and the antenna terminal (ANT1a); and Regarding Claims 6 and 19-20, 32the antenna switch is integrally provided with the directional coupler (e.g. see [0043] and [0045], the switch and directional coupler are integrated on the substrate (2) as shown in Fig. 2).
However, Hayakawa does not teach the particular details of the directional coupler as in the previous claims 1-4.
	It would have been considered obvious to one of ordinary skill in the art to have replaced the generic directional coupler in Hayakawa with the directional coupler of Ootsuka (such as described above with regards to having the features of claims 1-4), because the Ootsuka coupler would have provided the advantageous benefit of the matching circuit making it possible to provide a wider frequency band and wideband signaling (e.g. see [0023] of Ootsuka), thereby suggesting the obviousness of replacing the generic Hayakawa directional coupler with the Ootsuka directional coupler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843